I respectfully dissent from the decision of the majority sustaining the second assignment of error.
When confronted with a discovery violation, the trial court is required to inquire into the circumstances surrounding the violation and impose the least *Page 642 
severe sanction consistent with the purposes of the rules of discovery. Lakewood v. Papadelis (1987), 32 Ohio St.3d 1,511 N.E.2d 1138.
The trial court did not hold a hearing but, instead, received the representations of counsel of the reasons for the violation and found them wanting. The procedure was a sufficient "inquiry." Indeed, defendant does not allege that there was any reason for the failure of which the trial court was unaware. Any further explanations he might make as to why he could not locate the witness or how he searched for her, if he did, could mitigate the violation, at most. However, neither would it prevent him from identifying the witness in his discovery response, if only as "Jane Doe," so as to notify the prosecutor of her existence and permit the prosecutor to prepare the state's case for her testimony should she be located and called. The trial court simply concluded that the passage of time did not preclude such efforts by the defendant, and he gave no reasons for his failures to do so.
When the court was presented with the defendant's discovery violation the case was waiting for trial. A jury venire was ready for voir dire. Witnesses were in attendance. The court had, presumably, cleared its docket of other cases. The only alternative to the course followed was a continuance. But municipal courts are very busy places and are required to conserve their time and plan ahead. A continuance could have seriously impaired the court in its conduct of other business when the case was recalled. In that event, it could not be assured that all the necessary witnesses would be available. I believe that in this circumstance the trial court did not abuse its discretion in adopting the sanction it imposed, to exclude the witness from testifying.
I would overrule the second assignment of error. Because I agree that the first assignment should be sustained, I have joined in the order to reverse and remand. *Page 643